Citation Nr: 1423622	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  09-37 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

On September 22, 2010, the Veteran appeared and testified at a hearing before the undersigned Veteran's Law Judge via videoconferencing.  A transcript of that hearing is of record.

In May 2011, the Board remanded the Veteran's appeal for further development.  (The Board notes that in that decision, it was specifically determined that the Veteran's appeal was limited to the issue of entitlement to service connection for erectile dysfunction, despite previously expressing disagreement with the RO's denial of three other claims)  After completion of the requested actions, the agency of original jurisdiction (AOJ) readjudicated the matter via a September 2012 Supplemental Statement of the Case (SSOC) and, upon denial of the Veteran's claim, returned the case to the Board for further appellate review.  


FINDING OF FACT

The Veteran does not have erectile dysfunction that is attributable to active military service.  


CONCLUSION OF LAW

The Veteran does not have erectile dysfunction that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate his claim, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claim, via a letter dated in November 2008.  The Board finds that this letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records (STRs), private treatment records, VA treatment records, a VA examination report, and statements from the Veteran, his wife, and his sister.  In this regard, the Board points out that in its May 2011 action, the AOJ was directed to obtain VA treatment records dated since August 2009.  A review of the claims folder shows that on remand, records were obtained from VA Medical Centers (VAMCs) in Little Rock and Fayetteville, Arkansas.  The Veteran also submitted forms authorizing VA to obtain private medical records related to treatment from Dr. A.F. and at the Jefferson Regional Medical Center.  Records related to treatment at the Jefferson Regional Medical Center from 2002 forward were received by VA; however, the facility indicated that any records that had existed prior to that date had been destroyed.  Although the Veteran was not specifically informed of the unavailability of records dated prior to 2002, the claims folder already contains records related to the Veteran's circumcision performed at the Jefferson Regional Medical Center in 1984 and, as it is clear that records dated prior to 2002 have been destroyed, to remand for notice of this fact, see 38 C.F.R. §3.159(e) (2013), would be superfluous, as it would not result in a benefit flowing to the Veteran because the Veteran himself would not be able to obtain the records as they no longer exist.

Regarding records from Dr. A.F., the Veteran indicated that he had contacted the University of Arkansas for Medical Sciences (UAMS) about his treatment with Dr. A.F. in 1990 and was informed that Dr. A.F. was still on staff and that his records were maintained in the archives.  The Veteran thereafter submitted an authorization for release of records to VA, indicating treatment from Dr. A.F. in 1990.  The AOJ then contacted Dr. A.F. and requested that he provide any records of treatment of the Veteran from January 1990 to June 2011.  Dr. A.F. responded, stating that he no longer worked with VA and did not have access to the Veteran's records.  Although there appears to be some confusion on Dr. A.F.'s part regarding where he had treated the Veteran, the claims folder contains records showing treatment of the Veteran by Dr. A.F. at UAMS in 1990.  It appears that UAMS and the VAMC are affiliated hospitals; however, the Veteran did not allege having been followed by Dr. A.F. at the VAMC.  Further, although during his hearing, the Veteran indicated treatment by Dr. A.F. at UAMS while still in service, this testimony is clearly contradicted by his later statements regarding the dates of treatment at UAMS.  Indeed, on his authorization of release of records form, the Veteran reported having received treatment from Dr. A.F. only in 1990.  Based on the evidence of record, to include the Veteran's statements, the Board is satisfied that all relevant records pertaining to treatment by Dr. A.F. have been associated with the claims.  Thus, although the Veteran was not informed of Dr. A.F.'s response until he received the March 2012 SSOC, the Board finds that there is no remandable error in this regard, especially in light of the fact that the Veteran undertook no action to obtain any alleged outstanding treatment records after receiving the March 2012.  The Veteran is reminded that "the duty to assist is not always a one-way street," Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), and it is the Veteran who is ultimately responsible for providing private medical evidence to VA.  Accordingly, the Board finds that all remand actions have been complied with, at least substantially, and that no further assistance is necessary in this case.

The Board also finds that the medical evidence developed in connection with the Veteran's claims is adequate to rely upon in this case.  The Veteran was afforded a VA examination in connection with his claim of service connection for erectile dysfunction.  The examiner was also requested to consider the Veteran's specific theory of service connection.  The Board finds that the examination report, along with the medical and lay evidence of record, contains sufficient evidence by which to evaluate the Veteran's claim and that the requested opinion is adequate as it was predicated on a reading of the medical records in the Veteran's claims file and based on the VA examiner's assessment of the evidence as a medical professional.  The Board notes that while the opinion is lacking somewhat in supporting rationale, as will be discussed in greater detail below, the Board does not find that the lack of a more detailed rationale renders the opinion inadequate.  The Board thus concludes the Veteran was provided with an adequate medical examination and opinion and that the evidence developed on remand also complies with the terms of the Board's prior remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (describing adequacy of medical examinations); Stegall v. West, 11 Vet. App. 268 (1998).


II.  Analysis

The Veteran contends that he suffers from erectile dysfunction as a result of his active military service.  Specifically, he states that while in service, he was administered Podophyllin, a topical treatment for certain sexually transmitted diseases, which resulted in second degree chemical burns to his penis.  He asserts that since that time, he has experienced problems with erectile dysfunction.  He thus believes that service connection for erectile dysfunction is warranted because that disability was incurred in service.  See 38 C.F.R. §§ 3.303, 3.304 (2013).  

A review of the Veteran's STRs reveals that on December 16, 1980, the Veteran presented with a six-month history of lesions on the glans penis and a rash in the groin.  The assessment was venereal warts, for which he was treated with Podophyllin.  He was again treated with Podophyllin on the morning of December 18.  The Veteran presented later that afternoon with complaints of swelling around the head of the penis, under the foreskin, and irritation around the areas that were treated with Podophyllin.  The assessment was a chemical burn, secondary to Podophyllin.

A January 1982 treatment note shows that the Veteran was again seen for complaints of irritation under the foreskin.  The Veteran related that since December 1980, he had had a recurrent problem with swelling and pain of the previously burned area.  There was no mention of any erectile dysfunction at that time.  An assessment of chronic balanitis, status-post chemical burn, was recorded.  

Post-service private treatment records note that in March 1984 the Veteran underwent a circumcision at the Jefferson Regional Medical Center; a diagnosis of chronic balanitis was recorded.  Again, there is no mention of erectile dysfunction.  Additional records were also requested from this facility, but it was indicated that any records dated prior to 2002 had been destroyed.  A February 1990 private urology note, signed by Dr. A. F. shows that the Veteran sought treatment at that time for erectile problems, which he stated had begun in 1982.  He reported difficulty in maintaining, and at times achieving, erections over the past two years.  The Veteran was prescribed penile injections.  Additional records from Dr. A.F. were later sought, but Dr. A.F. stated that he no longer had access to the Veteran's medical records.  Further, it is not evident from the record or from the Veteran's statements that additional records related to treatment by Dr. A.F. in 1990 are outstanding, as the Veteran has not alleged ongoing treatment by that clinician.  In August 1990, the Veteran submitted to a nocturnal penile tumescence study, the results of which showed organic impotency.  During a June 1992 private individual therapy interview, the Veteran reported that he had "been impotent off and on for the past couple of years."  

VA outpatient treatment records dated from 1999 to 2011 have been associated with the claims folder.  These records show treatment for erectile dysfunction.  They also indicate that the Veteran was diagnosed as having prostate cancer, for which he underwent a prostatectomy in June 2006.  Notably, a November 2005 VA primary care note indicated that the Veteran's history of erectile dysfunction was "probably psych related" and a December 2003 treatment note records the Veteran's assertion that he was in need of Viagra ever since he began taking blood pressure medication.  The Veteran's private medical records further reveal that in June 2008, the Veteran had a penile implant.  The Veteran is also noted to have a history of Peyronie disease, post penile implant.  A March 2008 urology consultation note, which is amongst the treatment records contained in the Veteran's Virtual VA file, indicates that the Veteran had a history of erectile dysfunction secondary to prostate cancer, status post prostatectomy.

Also of record is a November 2008 letter from the Veteran's wife who indicated that she had been married to the Veteran since 1988.  She related that at that time, the Veteran was experiencing problems maintaining an erection.  She further stated that the Veteran had informed her that he began having problems with erectile dysfunction after he was treated with Podophyllin.  In a June 2011 statement, the Veteran's wife added that since she had known him, he experienced episodes of redness and irritation around the head of his penis.  In support of his claim, the Veteran also submitted a statement a statement from his sister, a register nurse, who stated that she first became aware of the Veteran's condition "when he confided in [her] about a recurring rash and his inability to obtain and maintain an erection in 1982, after he was discharged from the military."  She went on to state that after researching Podophyllin, she advised the Veteran to consult a urologist.  She further indicted that she was aware that the Veteran's inability to maintain an erection played a role in the dissolution of his first marriage. 

In June 2011, the Veteran was afforded a VA examination in connection with his claim of service connection for erectile dysfunction.  The examiner reviewed the record and considered the Veteran's specific theory of service connection, but opined that it was less likely than not that the Veteran's erectile dysfunction is related to his chronic balanitis, chemical burns, or use of Podophyllin in service.  The examiner noted that the Veteran did not seek treatment for erectile dysfunction until 1990, at which time he reported difficulty achieving and maintained an erection for two years.  The examiner also pointed out that in 1992, the Veteran had reported impotency on and off for a couple of years.  

Upon review of the evidence of record and in consideration of the VA examiner's negative nexus opinion, the Board finds that an award of service connection for erectile dysfunction is not warranted, as a critical element of service connection has not been shown.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).  At the outset, the Board is aware that the VA examiner's opinion is lacking somewhat in rationale.  There is, however, no requirement imposed on a medical examiner to provide detailed reasons for an opinion.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Rather, an examiner is required only to consider all of the relevant evidence before forming an opinion and support his or her opinion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl, 21 Vet. App. at 124.

In the instant case, there is no indication that the VA examiner failed to consider any piece of relevant evidence before providing the requested opinion.  It appears the examiner considered the lay assertions that the Veteran had experienced erectile dysfunction since service, but found that the evidence of record suggested the onset of the Veteran's erectile dysfunction to have been no earlier than 1988.  Although not supported by an overly detailed rationale, the Board also finds no reason to discount the medical opinion based on the clinician's expertise and qualifications as a medical professional.  Moreover, no other medical professional has specifically attributed the Veteran's erectile dysfunction to his in-service injury.  In this regard, the Board has considered the statement submitted by the Veteran's sister, a registered nurse, but finds that it does not relate the Veteran's erectile dysfunction to the incident in service.  Rather, she stated that after researching Podophyllin, she advised the Veteran to consult a urologist.  Thus, given the absence of contrary medical evidence in this case, the Board need not weigh the VA examiner's opinion against other evidence.  Indeed, there is no evidence, other than the Veteran's own assertions, to suggest that his erectile dysfunction is attributable to his in-service balanitis and/or chemical burn, secondary to Podophyllin.  

Although the Veteran believes that his erectile dysfunction is attributable to service, the etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the VA examiner's conclusion to the contrary, the Veteran's history of Peyronie disease, which produces a "painful fibrous chordee and penile curvature, see Dorland's Illustrated Medical Dictionary 548 (31st ed. 2007), and the evidence of record suggestive of other etiologies for the Veteran's erectile dysfunction, to include his prostate cancer, mental health problems, and hypertension medication.  See Jandreau, supra.  As such, the Board finds that the lack of a more detailed rationale does not render the VA opinion obtained in this case inadequate. 

In finding that service connection erectile dysfunction is not warranted based on the lack of nexus evidence, the Board is cognizant of the fact that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'"  See Barr v. 21 Vet. App. at 307 (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  Although the Veteran alleges having first experienced erectile dysfunction in service and had continued symptoms since that time, the Board finds it notable that no such allegation was made when he sought treatment in January 1982 for complaints of irritation under the foreskin or at the time of his separation examination.   The Board also points out that no such claim for erectile dysfunction was made in 1983, at which time the Veteran sought VA disability benefits for four disabilities alleged to have occurred in service.  No mention of erectile dysfunction was made in 1984 when the Veteran underwent a circumcision.  Further, although the Veteran related to Dr. A.F. in February 1990 that he had had erectile problems since 1982, he reported difficulty in maintaining, and at times achieving, erections only over the previous two years.  Given the Veteran's noted treatment for issues related to the penis in 1982, the Board cannot conclude that the Veteran's assertion of erectile problems since 1982 was specific to erectile dysfunction, especially in light of the fact that he indicated erectile dysfunction only for the previous two years and in 1992 reported that he had "been impotent off and on for the past couple of years."  

In light of this evidence, the Board finds the lay evidence of record regarding the onset of erectile dysfunction in service and continuity of symptoms thereafter is not credible.  Furthermore, as the Veteran's claimed disability is not one of the conditions identified in 38 C.F.R. § 3.309(a), the recent holding in Walker v. Shinseki would indicate that the nexus prong cannot be established by demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)). 

Accordingly, because there is no probative evidence attributing the Veteran's erectile dysfunction to service, his claim of service connection for such must be denied.  See Davidson, supra.  In finding that service connection for erectile dysfunction is not warranted based on the lack of nexus evidence, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a basis for granting service connection in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for erectile dysfunction is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


